

Exhibit 10.11
Loan Agreement


The Borrower: Jinzhou Halla Electrical Equipment Co., Ltd.
The Lender: China Construction Bank (Jinzhou Linghe Branch)
October 18, 2005


1.  The Loan
 
1.1 The amount of the loan: RMB20,000,000
 
2.  Borrower can only use the loan for purpose of business operation. Any other
use must be approved by the Lender.
 
3.  The term of the loan: 1 year, commencing from October 18th , 2005 to October
17th , 2006 (the “Maturity Date”).
 
4.  Interest Rate and Calculation of the Interest Rate
 
4.1 Interest rate
 
i.  The interest rate of this loan in this contract is 7.254%. The accruals of
interest shall be calculated on the basis of a 365-day year and the
         actual number of days elapsed..
 
4.2 Increase of Interest Rate
 
i.  If Borrower uses the loan for other purposes not set forth in this
agreement, the interest rate shall be increased to 14.508% per annum.
 
ii.  If Borrow defaults in payment when due, the interest rate shall be
increased to 10.881% per annum.
 
4.3 Interest shall accrue on the unpaid principal amount of each loan from the
date such loan is made until the maturity thereof at a rate per month equal to
the interest rate defined in this agreement.
 
4.4 Daily interest rate = monthly interest rate/30 = annual interest rate/360
 
4.5 Interest Payment
 
i.  Interest accrued shall be paid by Borrower monthly on the 20th day of each
month.
 
1

--------------------------------------------------------------------------------


 
5.  Borrowing Procedure
 
5.1 Borrower must meet the following prerequisite conditions before withdrawing
funding from the loan
 

i.  
   Borrower has furnished required documentation

 

ii.  
   The borrowing is consistent with applicable laws.

 
5.2 Borrower can request the loan by giving notice to Lender 3 days before the
date of borrowing.
 
6.  Manner of Payment
 
6.1 Manner of Payment
 
                                                                                                               i.   
 If Borrower defaults in the payment for either principal balance or interest
when due, or Borrower ceases its business operation before the
                                                                                                                    
 payment becomes due, or certain circumstances occur as defined by applicable
law, anypayment made by Borrower shall first be applied to
                                                                                                                    
 the amount of the outstanding principal balance and second to unpaid interest.
 
                                                                                                              ii. 
Except for the circumstances defined in the proceeding paragraph, any payment
made by Borrower shall first be applied to the amount of
                                                                                                                       
unpaid interest and second to the outstanding principal balance.
 
6.2 Borrower shall make the payment in a timely manner.
 
6.3 The whole amount of RMB20,000,000 shall become due on October 17, 2006.
 
6.4 Each payment require to be made by the Borrower hereunder shall be made by
wire transfer or immediately available funds. If Borrower defaults in any
payment when due, Lender can withdraw funding from any of Borrower’s China
Construction Bank accounts to satisfy Borrower’s payment when due pursuant to
this agreement.
 
2

--------------------------------------------------------------------------------


 
6.5 Prepayment
 
i.  Prepayment for the unpaid interest shall be make after giving written notice
to Lender.
 
ii.  Prepayment for the outstanding principal balance shall be made known to
Lender by written application 30 business days before the date of
          the prepayment, subject to Lender’s approval. All interest accrued
shall be calculated on the basis of actual number of days elapsed.
          Borrower agrees to pay Lender a fee upon Borrower’s prepayment, in any
amount defined by the following formula: amount of fee =
          amount of prepayment * 0.1% * number of days before the payment due
 
7.  The loan is guaranteed.
 
8.  The rights and obligations of Borrower
 
8.1 Borrower can request the disbursement of the loan pursuant to this
agreement.
 

i.  
     Borrower can extend the term of the loan pursuant to this agreement.

 
ii.  Borrower can request Lender to keep confidentialany information regarding
its financial conditions and business operation.
 
8.2 The obligations of Borrower:
 
iii.  Provide to the Lender, as soon as possible within 10 days after the end of
each fiscal quarter of Borrower, certain balance sheet and statement of income.
 
iv.  Disclose information regarding financial conditions and use of the loan
upon request of Lender.
 

v.  
       Inform Lender of any material change of the company.

 
vi.  Lender can terminate the agreement in event of disposition of Borrower’s
properties by Borrower at anunreasonably inadequate price.
 
vii.  Borrower must obtain Lender’s written consent before it acts as guarantor
for other third parties’ debt or obligations.
 
viii.     Borrower cannot partially or fully delegate its obligations under this
agreement without Lender’s consent.
 
ix.  Borrower shall pay off its debts according to their legal priorities.
Borrower cannot entered into any contract that renders this loan
          subordinated.
 
3

--------------------------------------------------------------------------------


 
9.  Lender’s rights and obligations
 
9.1 Lender’s right
 
                                                            i.  Lender can
require disclosure of Borrower’s financial status.
 

ii.  
In the event of breaches of this agreement by Borrower, Lender can declare the
entire outstanding principal balance of the loan, together with all accrued but
unpaid interest immediate due and payable, or stop disbursement of the loan.

 
9.2 Lender’s obligations
 

i.  
Lender shall disburse the loan in a timely manner

 
                                                            ii. Lender shall
keep any information regarding Borrower that is derived from the loan
transaction confidential.
 
10.  Remedies for Breaches of the Agreement
 
10.1 Breaches of the Agreement on the part of Borrower occurs upon the
occurrence of any of the following:
 

i.  
Misrepresentation of material information regarding Borrower’s financial status.

 

ii.  
Use of the loan for purpose not set forth in this agreement

 

iii.  
Default in payment when it is due

 

iv.  
Unreasonable disposition of Borrower’s properties by Borrower

 

v.  
Material adverse changes occurred during the term of the loan

 

vi.  
Use of the loan in engaging securities transactions

 
                                                         vii.  Change of
Borrower’s structure that substantially adversely affects its capacity to make
timely payments when due.
 
4

--------------------------------------------------------------------------------


 
10.2 Any occurrence of the following situations, without new guarantee agreement
approved by Lender constitutes breaches of this agreement:
 

i.  
Guarantor has material adverse change in its financial status

 
                                                           ii.  Guarantor
provides guaranty to any other third parties which substantially adversely
affects its capability of performance under the guarantee agreement.
 

iii.  
Guarantor becomes insolvent or incapable to perform its obligation under the
guarantee agreement.

 
10. 3 Any of the following on the part of Mortgagor without new guarantee
agreement approved by Lender constitutes breaches of this agreement
 

i.  
Mortgagor does not purchase property insurance for the mortgaged property or
Mortgagor use the proceeds obtained in violation of the mortgage agreement.

 

ii.  
The mortgaged property is damaged due to the behavior of the third person, and
the mortgagor dispose the payment of damages in violation of the mortgage
agreement.

 

iii.  
Mortgagor disposes the mortgaged property without Lender’s written consent

 
10.4 Breaches on the part of Borrower based on certain conducts on the part of
Borrower regarding certain lien.
 
10.5 Remedies for Lender
 

i.  
In the event of breaches of this agreement by Borrower, Lender can declare the
entire outstanding principal balance of the loan, together with all accrued but
unpaid interest immediate due and payable, or stop disbursement of the loan.

 

ii.  
Lender can foreclose the mortgaged properties subject to the mortgage.

 

iii.  
Lender can increase interest rate at the event of Borrower’s default as set
forth in this agreement.

 
11.  Reserved
 
12.  Choice of forum
 
5

--------------------------------------------------------------------------------


 
12.1 Dispute arising from this agreement shall be adjudicated by the court in
the jurisdiction where Lender domiciles.
 
13.  Effectiveness, Modification and Termination of the Agreement
 
14.  There are 5 copies of this agreement.
 
15.  Representation and warranties of the Lender


Jinzhou Halla Electrical Equipment Co.Ltd.
/s/ Yuncong Ma
Seal
 
China Construction Bank
/s/ Yun Zhao
Seal